IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SEAN JENKINS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3638

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed March 3, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Sean Jenkins, pro se, Petitioner.

Kenneth S. Steely, General Counsel; Sheron Wells and Beverly Brewster, Assistant
General Counsels, Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.